- legend legend decedent date wife children trust law firm date dollar_figurea date number release date internal_revenue_service index number --------------------------------- ------------------------------------------- --------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-155263-04 date date -------------------- ------------------ ------------------------- ----------------------------------------------- ------------------------------------------- ------------------------- ------------------ --------------- ------------------ this responds to your letter dated date and subsequent dear -------------- correspondence requesting an extension of time under and of the procedure and administration regulations to sever a_trust and make a areverse qualified_terminable_interest_property qtip_election under internal_revenue_code ' a trust provides generally that upon decedent’s death the balance of trust decedent died testate on date survived by wife children and children’s descendants pursuant to decedent s last will and testament decedent s estate passed to the trustees of trust remaining after certain pecuniary bequests to wife shall be divided into a marital_deduction share known as qtip_trust b and a credit shelter share known as the family_trust following decedent’s death wife and children had a dispute regarding wife’s proper share of the estate while the dispute was ongoing the curator of decedent’s estate retained law firm to provide certain estate administration services including the preparation and filing of decedent’s form_706 united_states estate and generation- decedent’s form_706 was prepared by law firm and timely-filed on date plr-155263-04 skipping transfer_tax return law firm also assisted the separate counsel for wife and children in their settlement negotiations as part of a proposed settlement between wife and children law firm suggested funding the family_trust with an amount equal to decedent’s remaining gst_exemption even though the family_trust would not have otherwise been created because decedent had exhausted his unified_credit during his lifetime schedule m of the return indicated that a qtip_election was being made under sec_2056 with respect to qtip_trust b law firm believing that the parties would eventually come to an agreement that was consistent with the proposed settlement allocated dollar_figurea of decedent’s gst_exemption to the family_trust on schedule r of decedent’s form_706 because the allocation of decedent’s gst_exemption to the family_trust exhausted decedent’s available gst_exemption no reverse_qtip_election was made with respect to qtip_trust b parties entered into a final settlement agreement the final settlement agreement made no provision for the funding of the family_trust on date which was almost a year after decedent’s form_706 was filed the in light of the foregoing decedent’s estate now requests the following rulings the estate will be granted an extension of time under sec_301_9100-1 and sec_301_9100-3 to sever qtip_trust b into two shares exempt qtip_trust b and non-exempt qtip_trust b and to make a reverse_qtip_election under sec_2652 with respect to exempt qtip_trust b the allocation of dollar_figurea of decedent’s gst_exemption to assets passing to the family_trust is null and void under sec_26_2632-1 because the family_trust has no gst potential with respect to such transfer the automatic allocation rules of sec_2632 will operate to cause the unused portion of decedent’s gst_exemption to be allocated to qtip_trust b sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for plr-155263-04 purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions under sec_2632 any portion of an individual's gst_exemption not allocated within the time prescribed in sec_2632 is allocated automatically sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at the individual's death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual's death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of a decedent’s unused gst_exemption by the executor of the decedent’s estate is made on the appropriate united_states estate and generation- skipping transfer_tax return form_706 or form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted the due_date an allocation of gst_exemption to a_trust is void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor for whom the allocation is being made as of the date of the transferor’s death for this purpose a_trust has gst potential even if the possibility of a gst is so remote to be negligible sec_26_2632-1 supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of the value of property as finally determined for purposes of chapter the balance is then allocated pro_rata on the basis of value to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made in the case of trusts that are not included in the gross_estate the gst_exemption is allocated on the basis of the date of death value of the trust no automatic allocation is made to a plr-155263-04 trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent's_estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of chapter as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the election must be made with respect to all property held in a qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_2642 provides generally that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for gst tax purposes sec_2642 provides generally that for purposes of sec_2642 the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of one sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance pursuant to this paragraph may be made at any time the secretary shall prescribe by forms or regulations the manner in which the qualified_severance shall be reported to the irs under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months plr-155263-04 except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money in this case since a qtip_election was made on the form_706 the assets of qtip_trust b are currently includible in wife’s gross_estate pursuant to sec_2044 in addition wife is considered the transferor of such property for gst tax purposes thereby initially precluding the allocation of any of decedent's gst_exemption to qtip_trust b however if qtip_trust b is severed into a gst exempt trust and a gst non- exempt trust in accordance with sec_2642 and decedent's_estate is granted an extension of time to make a reverse_qtip_election under sec_2652 with respect to the assets of the gst exempt trust decedent will be treated as the transferor of those assets for gst tax purposes further if the allocation of decedent’s gst_exemption to the family_trust made on schedule r of decedent’s form_706 is deemed void the automatic allocation rules set forth in sec_2632 will operate to allocate decedent's remaining gst_exemption to the exempt qtip_trust b based on the facts submitted and representations made in this case we conclude that the allocation of decedent’s gst_exemption to assets passing to the family_trust is null and void under sec_26_2632-1 because at the time of decedent’s death the family_trust had no gst potential in addition we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly we grant decedent’s estate an extension of time of days from the date of this letter to sever qtip_trust b into the exempt qtip_trust b and the non-exempt qtip_trust b and to make a reverse_qtip_election under sec_2652 once the reverse_qtip_election is made sec_2632 will operate to allocate decedent's remaining gst_exemption to the exempt qtip_trust b the election should be made on a supplemental form_706 the plr-155263-04 supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures cc copy of letter copy for purposes
